Per Curiam:

The plaintiff in this action recovered judgment against the defendant for the conversion of a span of mules. The plaintiff is the divorced wife of the defendant’s son. The questions raised by the assignments of error involve nothing beyond the application of familiar rules of law to common questions of practice and do not require extended discussion.
The statement of plaintiff in error to his former daughter-in-law, that “the mules are gone now where you will never get them,” taken in connection with the other evidence, tended to establish his privity with the conversion, and in view of all the evidence the plaintiff in error could not have suffered from the statement of the wife regarding the mistake in the bill of sale from her husband. The discretion of the court over the limits of cross-examination was not abused; the divorce proceedings threw much light on the situation and relations of the parties, and no objection was made to the introduction of the bill of sale for want of proof of its due execution.
The amendment to the petition cured any defect it originally presented, and, while not strictly formal in its phraseology, was sufficient to sustain the judgment.
The findings of fact were sustained by sufficient evidence, and no prejudicial error appearing on the record, the judgment of the district court is affirmed.